IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                        )       No. 82067-2-I
                                            )
                      Respondent,           )
                                            )
       v.                                   )
                                            )
SEAN WESLEY CROCKER,                        )       UNPUBLISHED OPINION
                                            )
                      Appellant.            )
                                            )

       VERELLEN, J. — A jury convicted Sean Crocker of six counts of distribution

of marijuana to a minor, in addition to other marijuana-related charges. Crocker

argues that, relying only upon tests of limited samples later found at his residence,

the State failed to prove beyond a reasonable doubt that the substances he

distributed were marijuana. We affirm.

                                         FACTS

       Kingston High School staff became aware of a video posted on social

media that appeared to show a student receiving a “dab,” or THC1 concentrate,

from Sean Crocker in exchange for payment. School officials spoke to the student

who posted the video, who admitted that he and the student depicted in the video


       1
        THC, or tetrahydrocannabinol acid, is the principal psychoactive ingredient in
cannabis. According to the testimony at trial, a “dab” is concentrated THC, an oily or waxy
product derived from cannabis. Report of Proceedings (RP) (Aug. 14, 2019) at 506.
No. 82067-2-I/2



left school and went to Crocker’s nearby house to “get high.”2 School staff

referred the matter to law enforcement.

       About two weeks after the video was posted, police officers executed a

search warrant at Crocker’s home. During the search, police officers found drug

paraphernalia and plant material believed to be marijuana in various forms

throughout the residence. Police officers also found items associated with the

packaging and sale of drugs including scales, baggies, and a notebook with

names and amounts, and a document that appeared to be a drug ledger.

       While the officers were searching Crocker’s residence, a male teenager

approached the house, entered the backyard, and knocked on Crocker’s bedroom

window. Over the course of several hours, while the officers processed the

evidence, several more teenagers arrived at Crocker’s home sporadically. Law

enforcement arranged for laboratory testing of samples of apparent leaf marijuana,

including one labeled “Durango” and one sample of THC concentrate, all

recovered from Crocker’s bedroom. Based on interviews with the minors who

arrived on the date of search and the physical evidence, the State charged

Crocker with seven counts of distribution of marijuana to a minor, two counts of

manufacture of marijuana, and one count of possession of a controlled substance.

Each count of distribution pertained to a different minor.

       At the conclusion of Crocker’s first trial, the jury found him guilty of one

count of manufacturing marijuana, acquitted him of a second count of


       2   RP (Aug. 15, 2019) at 691.



                                           2
No. 82067-2-I/3



manufacturing marijuana, and was unable to reach a verdict on the remaining

counts. Crocker sought discretionary review of the trial court’s ruling denying his

motion to dismiss the distribution counts after the State rested, arguing that the

trial court committed obvious error when it denied his motion because the State’s

evidence failed to establish that the substance distributed to minors met the

statutory definition of marijuana.3 An appellate court commissioner denied the

motion.

       Following a second trial, the jury convicted Crocker of six counts of

distribution to a minor and one count of possession with intent to deliver

marijuana.4 He appeals.

                                          ANALYSIS

       Crocker challenges the sufficiency of the evidence supporting his

convictions of distribution of marijuana to a minor. He argues that, as was the

case in State v. Crowder, the State’s evidence lacked an “essential component,”

namely, proof that the substance allegedly distributed to minors was, in fact,

marijuana.5

       Evidence is sufficient to support a conviction where, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. 6


       3
           See RAP 2.3(b)(1).
       4
           The State declined to retry one of the distribution counts.
       5
           196 Wn. App. 861, 864, 385 P.3d 275 (2016).
       6
           State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992).




                                                3
No. 82067-2-I/4



When an appellant challenges the sufficiency of the evidence, he “admits the truth

of the State’s evidence and all inferences that reasonably can be drawn

therefrom.”7 Appellate courts defer to the trier of fact on issues of conflicting

testimony, witness credibility, and persuasiveness of the evidence.8

Circumstantial evidence carries the same weight as direct evidence.9

       In order to convict Crocker, the State had to prove beyond a reasonable

doubt that the substance he distributed was marijuana, which the relevant statute

defines as

       all parts of the plant Cannabis, whether growing or not, with a THC
       concentration greater than 0.3 percent on a dry weight basis; the
       seeds thereof; the resin extracted from any part of the plant; and
       every compound, manufacture, salt, derivative, mixture, or
       preparation of the plant, its seeds or resin.[10]

       In Crowder, the defendant met two juveniles and invited them to his home

to smoke marijuana.11 Crowder brought them into his garage, where he retrieved

apparent marijuana from a prescription bottle located in a wooden cabinet.12 Five

days later, when law enforcement executed a warrant at Crowder’s residence,

they recovered four prescription bottles containing a leafy substance that




       7
           Id.
       8
           State v. Thomas, 150 Wn.2d 821, 874-75, 83 P.3d 970 (2004).
       9
           State v. Goodman, 150 Wn.2d 774, 781, 83 P.3d 410 (2004).
       10
          Former RCW 69.50.101(x) (2018) (emphasis added). Although this statutory
provision has been amended several times since the relevant conduct occurred in this
case, this language defining marijuana has remained unchanged.
       11
            Crowder, 196 Wn. App. at 864.
       12
            Id. at 864-65.




                                            4
No. 82067-2-I/5



appeared to be marijuana in the garage and arranged for the material in one of the

containers to be tested for its THC content.13 The result of that testing indicated

that the substance was marijuana.14

       Nevertheless, Division Three of this court concluded that the State failed to

produce evidence that tied the substance tested to the substance Crowder

provided to the two juveniles days earlier.15 While “random sampling” testing may

in some cases suffice to identify a substance, the court noted that the toxicologist

“was not in a position to compare” the substance tested in the lab with the

substances Crowder provided to the juveniles.16 And the testimony of the two

juveniles did not establish the required nexus between the bottle that contained

confirmed marijuana and the one from which Crowder distributed apparent

marijuana because the juveniles did not describe the pill bottle and the police

found both colored and clear bottles.17 And finally, the court explained that,

without “context” or sufficient experience with marijuana, the juveniles’ testimony

that they felt “high” did not establish the required potency where

       [t]here was no testimony about the meaning of the 0.3 percent THC
       cut-off level or whether a substance of less than 0.3 percent THC
       would be capable of producing the psychological effects recounted


       13
            Id. at 865, 871.
       14
            Id. at 865.
       15
            Id. at 870.
       16
           Id.; see also State v. Caldera, 66 Wn. App. 548, 550, 832 P.2d 139 (1992)
(“scientific testing of a random portion of a substance that is consistent in appearance and
packaging is reliable and supports a finding that the entire quantity is consistent with the
test results of the randomly selected portion”).
       17
            Crowder, 196 Wn. App. at 871.




                                             5
No. 82067-2-I/6



       by the young men. There was not even any testimony about
       whether 0.3 percent is a high, low, or average amount of THC.[18]

The court explained that, even in the absence of a direct connection between the

tested and distributed substances, the State could have met its burden by

introducing

       expert testimony regarding the nature of THC. Information about the
       typical THC content of marijuana and the type of potency required to
       produce sensations associated with being “high” could have provided
       the jury sufficient evidence to conclude that the substance distributed
       by Mr. Crowder must have had a THC content of at least 0.3
       percent.[19]

Having failed to elicit such testimony, the court reversed Crowder’s conviction

because the State failed to meet its burden to prove that he distributed marijuana.

        This case is like Crowder to the extent that, given the timing of the alleged

distributions relative to the search, the random sample testing of some apparent

marijuana found in Croker’s bedroom could not, without more, establish that

Crocker distributed marijuana. But, in contrast to the evidence presented in

Crowder, the evidence in this case established that the level of THC is what

differentiates marijuana from hemp, and that it is because of this difference in

potency that the two types of cannabis are not used interchangeably.

       The testimony of Detective Bowman and the toxicologist established that

hemp and marijuana are both cannabis and both contain THC. Both witnesses

explained that cannabis containing a THC concentration of greater than 0.3



       18
            Id. at 871-72.
       19
            Id. at 872.




                                          6
No. 82067-2-I/7



percent is classified as marijuana, whereas cannabis with a THC concentration of

less than that amount is classified as hemp. The evidence established that only

marijuana is smoked or otherwise ingested for its intoxicating effects. Hemp, on

the other hand, is an “industrial product” used in the production of fiber products

and hemp seed oil.20

       According to the evidence, cannabis cultivated and sold for the purpose of

human consumption generally has a THC concentration of between 4 to 8 percent,

or slightly higher.21 A THC concentration level of below 0.3 percent is “low”

relative to cannabis that is ingested, and accordingly, is not sold for that purpose.22

Relative to marijuana, THC concentrate, or “dabs” generally have a much higher

THC concentration level of around 50 percent or as high as 80 to 90 percent.23

       In addition to the testimony about THC as it correlates with different types of

cannabis, this case is also distinct from Crowder because that case involved an

alleged distribution to minors in the context of a social interaction on a single

occasion. Here, there was substantial evidence to indicate that Crocker was

operating a business that involved selling marijuana and THC concentrate for

recreational use to repeat customers. Seven current and former high school

students testified that they had obtained marijuana and/or THC concentrate from

Crocker, and all but one testified that they obtained marijuana from him on multiple


       20
            RP (Aug. 14, 2019) at 589.
       21
            Id. at 589-90.
       22
            Id. at 589, 660.
       23
            Id. at 590.




                                           7
No. 82067-2-I/8



occasions. The witnesses consistently testified that Crocker sold small amounts of

marijuana or dabs from his bedroom window at the back of the house.

       The police found numerous pieces of evidence in proximity to the window

where Crocker conducted transactions, including the samples that were tested and

determined to have the requisite THC concentration. In this vicinity, they also

found digital scales with residue that appeared to be THC concentrate, the

notebook listing names and amounts, the apparent ledger, and marijuana in

multiple cabinet drawers, including some labeled with well-known commercial

strains of marijuana, such as “Gorilla Glue.” There was also a sign on Crocker’s

bedroom window, visible from the outside, which said “You owe,” next to an image

of Crocker.24 In various locations in and around the home, the police found 15

marijuana plants and marijuana in different stages of harvesting. The police found

baggies with written numbers that appeared to refer to common weights.

       The clear inference from the circumstantial evidence is that Crocker’s

business was based on the distribution of marijuana, not hemp, to repeat

customers. And with regard to the distribution count that was based specifically on

the distribution of THC concentrate, even assuming the dry weight percentage

basis applies, the only testimony in the record regarding the typical high

concentration levels of cannabis in that form leaves no basis to conclude the THC

level was less than 0.3 percent.




       24
            Id. at 620.




                                          8
No. 82067-2-I/9



       As in Crowder, witnesses who purchased marijuana from Crocker testified

that they experienced psychological and physiological effects when they

consumed the substances he provided. But in this case, the evidence provided

context for those descriptions. Several individuals testified to significant, or in

some cases, extensive, experience with marijuana. And there was testimony to

indicate that the substances obtained from Crocker produced effects consistent

with marijuana obtained from other sources.

       In sum, the State introduced substantial evidence, in addition to the

laboratory test results of THC content, to support the allegation that Crocker

distributed marijuana. That evidence included testimony about THC and typical

levels of potency, testimony about the effects of the substances from repeat

buyers, and evidence indicative of a recreational marijuana business. Taken as a

whole and construed in the light most favorable to the State, the evidence was

sufficient to support Crocker’s convictions.

       Affirmed.




WE CONCUR:




                                           9